Stephens, J.
This is a case in which a father seeks compensation under the workmen’s compensation act as a dependent upon his son, who was killed as the result of an accident which, it is alleged, arose out of and in the course of the son’s employment.
The compensation act provides that “no compensation shall be allowed unless the dependency existed for a period of three months or more prior to the accident” (Ga. L. 1920, pp. 167, 190, § 39). The burden is upon the claimant to establish the fact of dependency for the period provided by the act. While the duration of dependency is not necessarily limited to the actual period of time during which the injured employee had been employed or had contributed out of his wages to the claimant’s support, yet where he had, immediately preceding the accident, been employed and had contributed from his wages during a period of time of only ten weeks and four days, which was less than three months, prior to which time he had been out of employment and idle, and where it does not appear otherwise that, prior to this period, the claimant was dependent upon him, dependency for a period of three months prior to the accident is not shown.
The evidence is insufficient to show that the claimant is entitled to compensation as a dependent upon the deceased employee. The judge of the superior court properly sustained the appeal brought by the employer and the insurance carrier.

Judgment affirmed.


Jenlcins, P. J., and Bell, J., concur.